Citation Nr: 0821252	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  03-25 839A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for additional disability (broken front tooth cap), claimed 
due to VA dental treatment.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel





INTRODUCTION

The veteran had active military service from August 1968 to 
May 1970.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas.  This matter was previously before the Board 
in May 2006, at which time the case was remanded to RO for 
additional development.  The case has since been returned to 
the Board for appellate review.


FINDINGS OF FACT

1.  No additional dental disability has been shown to be the 
result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA. 

2.  The veteran consented to having oral surgery.


CONCLUSION OF LAW

Criteria for compensation under 38 U.S.C.A. § 1151 for an 
additional dental disability involving the #7 tooth have not 
been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  1151 Claim

In May 2000, the veteran filed a claim indicating that dental 
treatment that was performed by VA had caused an additional 
disability.  Specifically, the veteran indicated that a front 
tooth cap was installed and is now broken, infected, and not 
reparable.  He stated that the tooth was the seventh from the 
right on the upper side.  The veteran explained that while he 
was a patient at the VA hospital in Long Beach, California he 
was sent to the dental clinic for a broken tooth around 1975 
where a root canal was performed and a crown was installed.  
The veteran reported that after the oral surgery, he had to 
return every 3 to 6 months for x-rays of the tooth.  He 
recalled that everything was fine his first trip, but on the 
second or third trip he was told that something was eating 
away at the packing around the post that was holding his 
repaired tooth in place.  The veteran stated that he had oral 
surgery for a second time in either 1978 or 1979 and after 
that he had no immediate problems with the tooth.  However, 
his family moved back to Arkansas in 1980, and when he tried 
to get dental care from the VA hospital in Arkansas, he 
reported that the hospital refused to treat the tooth, 
informing him that it was not responsible for the tooth.  

The veteran indicated that his family dentist looked at the 
tooth, but the veteran was unable to remember his name.  The 
veteran reported that in 1999 he was informed that his tooth 
needed to be either removed or replaced as it had become 
infected.  The veteran asserts that VA was negligent in 
either not taking care of his tooth back in 1980 when he 
first went to the VA in Arkansas.

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
qualifying additional disability or a qualifying death of a 
veteran in the same manner as if such additional disability 
were service connected.  A disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and either: 

1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished 
the veteran under any law administered by the Secretary, 
either by a Department employee or in a Department 
facility, and the proximate cause of the disability or 
death was either A) carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of 
fault on the part of the Department in furnishing the 
hospital care, medical or surgical treatment, or 
examination; or B) an event not reasonably foreseeable; 
or

2) the disability or death was proximately caused by the 
provision of training and rehabilitation services by the 
Secretary as part of an approved rehabilitation program.

See 38 U.S.C.A. § 1151.

The first element of developing a claim under 38 U.S.C.A. 
§ 1151 is to determine whether the veteran has an additional 
disability as a result of a VA procedure.  See 38 C.F.R. § 
3.361. 

In this case, the record is somewhat unclear what the 
veteran's additional disability is.  The records from his VA 
treatment at the Long Beach VA medical center were 
unavailable.  As such, it is not entirely known what 
procedures were done.  

The veteran's statements indicate that the problematic tooth 
was the number 7 tooth; and a VA dental record from November 
1999 indicates that the veteran was informed that his #7 
tooth could potentially become badly infected and tooth 
extraction was suggested.  According to the veteran his tooth 
eventually did have to be removed.  Thus, the veteran is 
essentially contending that the removal of a tooth that was 
last treated by VA more than 30 years earlier is an 
additional disability. 

It is unclear whether evidence of an additional disability 
has been presented.  However, even if the tooth removal is 
accepted as an additional disability, the veteran's claim 
fails to show that the additional disability was the result 
of carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
in furnishing the hospital care, medical or surgical 
treatment, or examination; or whether it was an event that 
was not reasonably foreseeable.

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and either (i) VA 
failed to exercise the degree of care that would be expected 
of a reasonable health care provider; or (ii) VA furnished 
the hospital care or medical or surgical treatment without 
the veteran's informed consent.  38 C.F.R. § 3.361(d)(1).

In this case, the records of the veteran's VA dental 
treatment are missing, and therefore there is no indication 
of what procedures were performed.  Nevertheless, no medical 
opinion of record has been advanced suggesting that VA care 
was careless, negligent, evidenced lack of proper skill, or 
showed error in judgment.

The veteran stated that when he relocated from California to 
Arkansas in 1980 the VA in Arkansas refused to treat his #7 
tooth, which he believes was negligent on VA's part.  
Regardless of whether the veteran was turned down for VA 
treatment, the veteran began seeking private dental treatment 
within several years of relocating to Arkansas, as private 
dental records covering treatment from 1983 to 2002 were 
obtained.

These private records show a mark next to the #7 tooth in the 
tooth charts that were part of the treatment records, but no 
indication what the mark meant and there were markings next 
to other teeth.  Most importantly, the records fail to 
describe any additional treatment for the #7 tooth over the 
19 years covered by the private treatment records.  

As such, while the veteran believes that he has an additional 
disability as a result of the lack of VA treatment, the 
evidence shows at least 19 years of intervening private 
dental treatment before the onset of his suggested additional 
disability.  If something should have been done for the tooth 
that was not done, and this created an additional disability, 
logic would dictate that such treatment should have been 
provided by the veteran's private dentist.  Given that there 
was only one mention of the #7 tooth in the 19 years of 
private treatment records, no evidence has been submitted to 
show that VA treatment or lack of treatment around the late 
1970s was responsible for an alleged additional disability 
that manifested more than 30 years later.

As to the issue of consent, the veteran reports that he was 
asked whether he wished to have the dental treatment rendered 
in Long Beach, and the veteran agreed to it.  Furthermore, 
the veteran has not suggested at any point that he did not 
consent to the treatment.
Therefore, causation has not been shown, and the criteria for 
a claim under 38 U.S.C.A. § 1151 have not been met.  
Accordingly, the veteran's claim is denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was completed by a 
letter dated in May 2006, which informed the veteran of all 
four elements required by the Pelegrini II Court as stated 
above.  

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, 
the veteran's claim was readjudicated following completion of 
the notice requirements.  See Overton v. Nicholson, 20 Vet. 
App. 427, 437 (2006).

VA and private treatment records have been obtained.  
Additionally, records were sought from the Long Beach VAMC, 
but a response was received that no records were available.  
The veteran was also offered the opportunity to testify at a 
hearing before the Board, but he declined.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

Benefits under 38 U.S.C. § 1151 for an additional disability 
as a result of VA dental treatment are denied.


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


